Title: To Thomas Jefferson from John A. Chevallié, 16 September 1803
From: Chevallié, John Augustus
To: Jefferson, Thomas


          
            
              Sir
            
            Richmond September 16th. 1803.
          
          I have the honor to send to your Excellency, a letter from General Lafayette which I found at my house at my return from Monticello; a copy of a letter from General Mathieu Dumas to Messrs. Livingston & Monroe; a Note on the actual Situation of the affairs Belonging to Beaumarchais’s Estate in America & a Printed Mémorial Which was to have been presented to Congres, if The Executive had raported The said Claim & if it had been Brought to discussion. I flatter myself that The perusal of These papers will be able to Destroy the prepossessions Which have been formed By the the officers of Government against the claims of Beaumarchais & that Justice will soon be granted to his unfortunate family without The intervention of an Ambassador from france.
          having been Charged during more than Sixteen years, With These Business, Messrs. hamilton & harrison have often acknowledged my Great Exertions; how hard would be my fate, if others upon mere applications, were to reap the advantages which I have deserved.
          I Beg of your Excellency to honor me with an answer & to accept the assurance of the Great regard & Respect With whom I am 
          Your most obedient humble servant
          
            J. A. Chevallié
          
          
            in Case of a Probability of Success, I will be Very happy to Go to the City of Washington & to present myself before the Secretary of The Threasury.
          
        